Case 3:18-cv-00103-WQH-NLS Document 45-2 Filed 11/08/18 PageID.530 Page 1 of 4



    1   CHRISTOPHER CELENTINO (131688)
        christopher.celentinogainsmore.com
   2    MONICA Y. HERNANDEZ(302509)
        monica.hernandez@dinsmore.com
   3    DINSMORE & SI-MHL LLP
        655 West Broadway, Suite 800
   4    San Die o, CA 92101
        Ph:(619 400-0500
   5    Fx:(619 400-0501
   6 Attorneys for Defendant
     BMW OF NORTH AMERICA,LLC
   7
   8                         UNITED STATES DISTRICT COURT
   9                      SOUTHERN DISTRICT OF CALIFORNIA
  10
  1 1 MICHAEL JENSEN,                               Case No. 3:18-CV-00103-WQH-NLS
  12
                              Plaintiff,            DECLARATION OF MONICA Y.
  13                                                HERNANDEZ IN SUPPORT OF EX
        v.                                          PARTE APPLICATION BY
  14
                                                    DEFENDANT BMW OF NORTH
  15 BMW OF NORTH AMERICA,LLC;                      AMERICA,LLC TO CONTINUE
     and DOES 1 through 10, inclusive,              DEADLINE FOR JOINT MOTION
  16
                                                    FOR DETERMINATION OF
  17                          Defendants.           DISCOVERY DISPUTE
  18
                                                    District Judge: Hon. W. Q. Hayes
  19                                                Magistrate Judge: Hon. N. L. Stormes
  20
  21          I, Monica Y. Hernandez, declare as follows:
  22          1.    I am an attorney licensed before all the Courts in the State of California
  23 and the United States District Court for the Southern District of California. I am an
  24 attorney at Dinsmore & Shohl LLP. My law firm, Dinsmore & Shohl LLP, became
  25 the law firm of record for BMW of North America, LLC ("BMW NA") in this
  26 matter on November 6, 2018. I make this declaration based on my personal
  27 knowledge and the facts known to me. I believe those details stated on information
  28 /1/
                                                            Case No.: 3:18-CV-00103-WQH-NLS
        DECLARATION IN SUPPORT OF EXPARTEAPPLICATION BY DEFENDANT BMW OF NORTH AMERICA,
                                              LLC
Case 3:18-cv-00103-WQH-NLS Document 45-2 Filed 11/08/18 PageID.531 Page 2 of 4



    1 are true and correct to the best of my knowledge. If I were called to testify to the
   2 contents of this declaration, I could and would completely and honestly testify
   3 thereto.
   4         2.     On October 29, 2018, Honorable Judge Nita L. Stormes issued an
   5 Order Denying Defendant's Ex Parte Motion For Court To Bar Plaintiff's Discovery
   6 Dispute as Untimely, wherein Judge Stormes ordered the parties to further meet and
   7 confer by November 6, 2018, and if any issues remain in dispute after the meet and
   8 confer, the parties shall engage in the joint motion practice and submit their joint
   9 motion for determination of discovery dispute by November 13, 2018.
  10         3.    On November 6, 2018 Dinsmore & Shohl LLP substituted in as counsel
  1 1 for BMW of North America, LLC in this matter. A true and correct copy of
  12 substitution of counsel is attached hereto as Exhibit A.
  13         4.    On November 2, 2018, current counsel for BMW NA received partial
  14 file materials from prior counsel.
  15         5.    On November 6, 2018, the parties met and conferred per Judge
  16 Stormes's Order Denying Defendant's Ex Parte Motion For Court To Bar Plaintiffs
  17 Discovery Dispute as Untimely. Dinsmore & Shohl LLP provided notice of the
  18 substance of the ex parte application for a 30-day continuance of the November 13,
  19 2018 deadline to submit the parties' joint motion for determination of discovery
  20 dispute, based upon BMW NA's new association of counsel, partial receipt of file
  21 materials from prior counsel, and need for time to adequately discuss the matter with
  22 BMW NA. Plaintiffs counsel, Dara Tabesh, stated he would provide Plaintiffs
  23 position with respect to the proposed 30-day continuance of the November 13, 2018
  24 deadline to submit the parties' joint motion for determination of discovery dispute
  25 by 11:00 a.m. the following day.
  26        6.     On November 7, 2018, after not hearing from Plaintiffs counsel,
  27 defense counsel sent Plaintiffs counsel an e-mail at 11:45 a.m. requesting Plaintiffs
 28 counsel provide Plaintiffs position with respect to BMW NA's proposed 30-day
                                               2         Case No.: 3:18-CV-00103-WQH-NLS
       DECLARATION IN SUPPORT OF EXPARTE APPLICATION BY DEFENDANT BMW OF NORTH AMERICA,
                                              LLC
Case 3:18-cv-00103-WQH-NLS Document 45-2 Filed 11/08/18 PageID.532 Page 3 of 4



    1 continuance of the November 13, 2018 deadline to submit the parties' joint motion
   2 for determination of discovery dispute. A true and correct of the November 7, 2018
   3 correspondence is attached hereto as Exhibit B.
   4         7.     On November 7, 2018, at approximately 12:19 p.m., Plaintiff's counsel
   5 left a voicemail message stating Plaintiff would only agree to a 30-day continuance
   6 if it also included a 30-day continuance for (1) expert report deadline of December
   7 7, 2018,(2) rebuttal report deadline of December 21, 2018,(3)"a November 24 or
   8 25 date for close of fact discovery with respect to a few specific matters." Plaintiff's
   9 counsel stated there might be a few other dates.
  10         8.     On November 7, 2018, at 12:47 p.m., Plaintiff's counsel sent defense
  1 1 counsel an e-mail stating Plaintiff was agreeable to BMW NA's proposed
  12 continuance, so long as the following deadlines were also continued for 30 days: (1)
  13 expert report deadline of December 7, 2018,(2) supplemental expert report deadline
  14 of December 21, 2018,(3)expert discovery cutoff of January 21, 2019,(4)extended
  15 fact discovery deadline of November 28, 2018, and (5) the pretrial motion deadline
  16 of February 21, 2019. A true and correct copy of the November 7, 2018
  17 correspondence is attached hereto as Exhibit C.
  18         9.     On November 7, 2018, at 4:13 p.m., defense counsel responded stating
  19 BMW NA was unable to agree to Plaintiff's revised terms. In defense counsel's
  20 November 7, 2018 correspondence, defense counsel timely provided notice of this
  21 ex parte application. A true and correct copy of the November 7, 2018
  22 correspondence providing notice is attached hereto as Exhibit D.
  23         I declare under penalty of perjury of the laws of the United States and the
  24 State of California that the foregoing is true and correct.
  25         Executed on this 8th day of November,2018.
  26
                                             By: s/Monica Y. Hernandez
  27
                                                  Monica Y. Hernandez
  28
                                                3          Case No.: 3:18-CV-00103-WQH-NLS
       DECLARATION IN SUPPORT OF EXPARTEAPPLICATION BY DEFENDANT BMW OF NORTII AMERICA,
                                             LLC
Case 3:18-cv-00103-WQH-NLS Document 45-2 Filed 11/08/18 PageID.533 Page 4 of 4



    1                            CERTIFICATE OF SERVICE
    2          I certify that on the date specified below, a true copy of this document was
    3 served by electronic mail upon all registered CM/ECF users, and by United States
   4 Postal Service upon all non-registered CM/ECF users in this case as indicated
   5 below:
   6 Christine Haw
     Carey Wood
   7 Dara Tabesh
     Strategic Legal Practices
   8 A Professional Corporation
     1840 Century Park East, Suite 430
   9 Los Angeles, CA 90067
     T: 310-929-4900
  10 F: 310-943-3838
  1 1 Attorneys for Plaintiff, MICHAEL JENSEN
  12
  13 Dated: November 8, 2018                       s/Monica Y. Hernandez
                                                     Monica Y. Hernandez
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
 27
 28
                                               4         Case No.: 3:18-CV-00103-WQH-NLS
        DECLARATION IN SUPPORT OF EXPARTE APPL CATION BY DEFENDANT BMW OF NORTH AMERICA,
                                               LLC
